Citation Nr: 1309806	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  08-35 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD), to include depression.

2.  Entitlement to an initial compensable evaluation for service-connected hypertension.

3.  Entitlement to an effective date earlier than to August 1, 2007 for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to an effective date earlier than August 1, 2007 for Dependents' Educational Assistance (DEA) benefits pursuant to 38 U.S.C.A., Chapter 35.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

Thia matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by which the RO, in pertinent part, granted service connection for hypertension to which it assigned a noncompensable (zero percent) evaluation and denied entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression.  Regarding the former, the Veteran is contesting the initial noncompensable evaluation assigned.

In a July 2012 rating decision, the RO granted entitlement to TDIU effective August 1, 2007 as well as entitlement to DEA benefits effective August 1, 2007.  In October 2012, the Veteran filed a notice of disagreement as to the effective dates assigned for TDIU and DEA benefits.  The RO did not issue a statement of the case regarding the foregoing issues.  As a statement of the case has not yet been issued on these matters, additional action by the RO is required as set forth below in the REMAND portion of this decision.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Board notes that the issues of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression; entitlement to an initial compensable evaluation for service-connected hypertension, and entitlement to TDIU were previously before the Board in September 2011, when the Board remanded them to the RO for further development of the evidence.  Subsequently, the RO granted the TDIU claim, and the matter of an earlier effective date for TDIU is a downstream issue stemming from the July 2012 grant of benefits.  The other two matters noted above are again before the Board for adjudication following the September 2011 remand.  The Board observes that in September 2011, the docket number listed was 06-10 307 because at that time, the Board adjudicated two issues flowing from an earlier appeal of a Board decision to the United States Court of Appeals for Veterans Claims (Court).  The Court remanded those issues, having to do with increased initial ratings for service-connected diabetes mellitus and coronary artery disease, status-post coronary artery bypass graft.  In its September 2011 decision, the Board denied the claims for increase.  Because these two issues are no longer before the Board, the Board has cited the docket number associated with the issues now on appeal. 

The issue of entitlement to service connection for claudication of the right and left legs, to include as secondary to service-connected diabetes mellitus, hypertension, and/or CAD, status-post coronary artery bypass graft, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issues of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression; entitlement to an effective date earlier than to August 1, 2007 for TDIU; and entitlement to an effective date earlier than August 1, 2007 for DEA benefits pursuant to 38 U.S.C.A., Chapter 35 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Since September 10, 2007, when service connection became effective, the Veteran's hypertension has not been manifested by blood pressure readings of diastolic pressure that was predominantly 100 or more or systolic pressure that was predominantly 160 or more. 


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability evaluation for the Veteran's service-connected hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.31, 4.104, Diagnostic Code 7101 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Concerning the appeal for a higher initial rating for hypertension, because it is an appeal that arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for erectile dysfunction, no additional notice is required.  The courts have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims). 

The Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim. 
38 U.S.C.A. § 5103A.  Although the service treatment records were said to be unavailable, some, if not all, of the Veteran's service treatment records have been associated with the record.  The record also contains VA and private treatment records as well as records from the Social Security Administration.  

The Veteran has been afforded an adequate examination on the issue of entitlement to an initial compensable rating of hypertension.  VA provided the Veteran with an examination specific to hypertension in December 2011.  The Veteran's history was taken, and complete examinations with clinical measures were conducted.  Conclusions reached and diagnoses given were consistent with the examination report.  Therefore, the Veteran has been afforded an adequate examination on the issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2012) (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Increased Ratings

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2012).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran's hypertension is rated as 0 percent disabling under Diagnostic Code 7101, which pertains to hypertensive vascular disease (hypertension and isolated systolic hypertension).  Where the criteria for a compensable rating under a diagnostic code are not met, and the schedule does not provide for a 0 percent evaluation, as in Diagnostic Code 7101, a 0 percent rating will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31. 

Diagnostic Code 7101 defines hypertension as diastolic blood pressure predominantly 90 or greater.  Isolated systolic hypertension is defined as systolic blood pressure predominately 160 or greater with a diastolic blood pressure of less than 90.  A 10 percent rating is warranted where diastolic pressure is predominantly 100 or more; systolic pressure is predominantly 160 or more; or where an individual has a history of diastolic pressure that is predominantly 100 or more which requires continuous medication for control.  A 20 percent rating may be assigned with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  Diastolic pressure of 120 or more is rated as 40 percent disabling, and a maximum 60 percent rating is warranted for diastolic pressure of 130 or more.  
38 C.F.R. § 4.104, Diagnostic Code 7101.

On June 2007 VA diabetes mellitus examination, the Veteran's blood pressure was as follows: 172/96, 166/93, and 138/92.

On July 2009 VA heart examination, blood pressure readings were 157/102 and 150/98.

On December 2011 VA hypertension examination, the examiner indicated that the Veteran was taking medication to control his hypertension.  The examiner noted that the Veteran did not have a history of diastolic blood pressure elevation to predominantly 100 or more.  On examination, blood pressure readings were as follows: 135/75, 134/72, and 136/76.  The examiner opined that the Veteran's hypertension did not have an impact upon his ability to work.  According to the examiner, the Veteran could perform work that involved light physical exertion as well as sedentary work.  The examiner indicated that the Veteran's hypertension was very well controlled through diet, exercise, and oral agents.  

Based on the evidence, the Board finds that the Veteran's hypertension does not warrant a 10 percent rating under Diagnostic Code 7101 since September 10, 2007, the effective date of service connection.  The evidence fails to indicate diastolic blood pressure readings of predominantly 100 or more or systolic blood pressure readings of predominantly 160 or more, as required for a 10 percent rating.  The evidence instead shows diastolic blood pressure readings, with one exception, that are all below 100 and systolic blood pressure readings which are, with only two exceptions before the effective date of service connection, below 160.  Therefore, although the Board is sympathetic to the Veteran's claim and is mindful that he consistently takes medication to control his hypertension, a 10 percent rating is not warranted, because diastolic pressures predominantly of 100 or more or systolic pressures of predominantly 160 or more have not been shown by the evidence.  
38 C.F.R. § 4.104, Diagnostic Code 7101. 

The Court held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU as a result of that disability is warranted.  Rice Shinseki, 22 Vet. App. 447 (2009).  By July 2012 rating decision, the RO granted entitlement to TDIU effective August 1, 2007, which is earlier than the effective date of service connection for hypertension.  The Veteran, therefore, has been in receipt of TDIU benefits for longer than service connection for hypertension has been in effect.  The matter of entitlement to TDIU, therefore, need not be further discussed.

Finally, in making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

Extraschedular Consideration

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2012). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected hypertension with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology, to include predominant systolic and diastolic pressures, is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms of hypertension that are not addressed by the rating schedule.  Therefore, the Board finds that rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected hypertension.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 


ORDER

A compensable rating for service-connected hypertension is denied.

REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of entitlement to service connection for an acquired psychiatric disability other than PTSD, to include depression.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 
38 C.F.R. § 3.159(c), (d).

The Veteran asserts that he suffers from an acquired psychiatric disorder that is separate and apart from his service-connected PTSD.  Indeed, in March 2005, a VA Axis I psychiatric diagnosis was anxiety disorder not otherwise specified, rule out PTSD.  On VA PTSD examination in July 2010, the Axis I diagnosis was of chronic PTSD as well as alcohol and cocaine dependence, which were both in sustained full remission.  The Board notes that on examination in July 2010, the Veteran indicated that he was not depressed but attributed his lack of depression to medication.  On VA PTSD examination in December 2011, the Axis I diagnosis was of PTSD, and anxiety was listed as a symptom of PTSD.  The Board notes that in July 2007, the Veteran indicated that he suffered from an acquired psychiatric disorder as secondary to his service-connected CAD.

As apparent from the foregoing paragraph, the Veteran has been afforded two VA PTSD examinations.  These psychiatric examinations, therefore, focused on PTSD.  For that reason, other extant acquired psychiatric disorders might well have been overlooked.  The Board notes that because it is unclear whether the Veteran suffers from depression and whether he has an anxiety disorder that it separate from his service-connected PTSD, a VA psychiatric examination must be scheduled for a diagnosis of all extant acquired psychiatric disorders other than PTSD and for an opinion regarding etiology, to include whether any such psychiatric diagnosis is secondary to a service-connected disability.  The examination instructions are contained in the second paragraph below.

To ensure that the record is complete, all VA clinical records dated from July 5, 2012 to the present must be associated with the claims file.  See 38 C.F.R. § 3.159(c)(2); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990) (holding that all VA treatment records that could potentially be helpful in resolving a claim must be obtained); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file). 

When there has been an initial RO adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case, and RO failure to issue same is a procedural defect.  Manlincon, 12 Vet. App. at 240-41. 

Pursuant to 38 C.F.R. § 19.9(a) (2012), if further evidence or clarification of the evidence or correction of a procedural defect is essential for a proper appellate decision, the Board is required to remand the case to the RO for necessary action.  Therefore, the Board must remand for the preparation of a statement of the case on the matters of entitlement to an effective date earlier than to August 1, 2007 for TDIU and entitlement to an effective date earlier than August 1, 2007 for DEA benefits pursuant to 38 U.S.C.A., Chapter 35.  See VAOPGCPREC 16-92 (July 24, 1992).

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Associate with the claims file all VA clinical records dated from July 5, 2012 to the present.

2.  Schedule a VA psychiatric examination.  The examiner is asked to diagnose all acquired psychiatric disorders other than PTSD and opine regarding whether each such disability diagnosed is at least as likely as not (50 percent or greater likelihood) related to service or whether any such disorder is at least as likely as not (50 percent or greater likelihood) proximately due to, the result of, or aggravated (made worse) by a service-connected disability.  The examiner is reminded that the Veteran is service-connected for CAD, diabetes mellitus type II, tinnitus, PTSD, peripheral arterial disease, erectile dysfunction, peripheral neuropathy of the right lower extremity, hearing loss, and hypertension.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  The examination report must indicate whether a review of all pertinent documents in the claims file took place.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

3.  Readjudicate the remanded claim for service connection for an acquired psychiatric disorder other than PTSD, to include depression.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

4.  Issue a statement of the case concerning the issues of entitlement to an effective date earlier than to August 1, 2007 for TDIU and entitlement to an effective date earlier than August 1, 2007 for DEA benefits pursuant to 38 U.S.C.A., Chapter 35.  All indicated development should be taken in this regard.  The Veteran should be advised of the time period within which to perfect his appeal.  38 C.F.R. § 20.302(b) (2012).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


